USDC SDNY

TROY LAw, PLLC DOCUMENT
ATTORNEYS / COUNSELORS AT LAW |} ELECTRONICALLY FILED
Tel: (718) 762-1324 troylaw@troyplic.com Fax: (718 |} DOC #___
41-25 Kissena Boulevard, Suite 103, Flushing, NY |] DATE FILED: 2/18/2020 __

 

February 18, 2020

Via ECF

Hon. Analisa Torres, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

Re: Second Joint Request for Four Week Extension Nunc Pro Tunc to Submit
Joint Fairness Letter with Executed Settlement Agreement
19-cv-05145 Wang v. CLL Brothers, Inc. et al

Dear Honorable Judge Torres:

This office represents Plaintiffs in the above-captioned matter. Plaintiffs write jointly with
Defendants to request for a four (4) week extension nunc pro tunc from February 13, 2020 to
March 13, 2020 submit the executed Joint Fairness with Settlement Agreement for Your Honor’s

judicial approval.

On January 23, 2020, the Court directed the parties to submit their joint fairness letter and
settlement agreement by February 13, 2020 (Dkt. No. 31). Despite the parties’ effort, we were not

able to submit the documents by the court-ordered deadline.

Plaintiffs wife had informed this office that Plaintiff is currently in China and his travel is
restricted due to the worldwide outbreak of Coronavirus. Upon the circumstances, his return to the
United States has been delayed, and he, therefore, is not able to execute the settlement agreement.
Furthermore, the U.S. authority has set forth a fourteen-day quarantine for all individuals returning
to the states from China, which expectedly would cause further delay on the Plaintiffs travel
itinerary. As aforementioned in the previous letter, we sent a full copy of the settlement agreement
to the Plaintiff via WeChat, but his uncomfortable signing prior to an in-person consultation with
us at the office. We have been in contact with Plaintiff's wife, who informed us that his phone was
broken and we were informed by the wife with the following message: “Right now the

[coronavirus] outbreak is dangerous, [Mr. Wang] has ordered a plane ticket to return [to the United
States] at the end of the month. I do not know if there are any changes [there]. When he is there

[in China] there are substitutes to go for work in his stead.”

For the foregoing reasons, the parties respectfully request that the deadline to submit joint
fairness letter and executed settlement agreement be extended nunc pro tunc from February 13,
2020 to March 13, 2020. Besides, this office will continue to keep the court apprised of the latest

development.

We thank the Court for its continued attention to this matter.

 

Respectfully submitted,
Troy Law, PLLC
/s/ John Troy
John Troy
Attorney for Plaintiffs
JT/sm
ce: via ECF

all counsel of record

GRANTED. By March 13, 2020, the parties
shall submit their joint fairness letter and
executed settlement agreement.

SO ORDERED.

Dated: February 18, 2020
New York, New York

O4-

 

ANALISA TORRES
United States District Judge
